Mobley, Presiding Justice.
This appeal is from a judgment entered after hearing, dissolving a temporary restraining order. The notice of appeal stated that a transcript of the evidence would be filed for inclusion in the record. The record filed in this court contains a document purporting to be a transcript of the evidence at the hearing, prepared by counsel for the appellant.
Where a trial is not reported by a court reporter, a transcript of evidence may be prepared from recollection, and the agreement of the parties or their counsel, entered thereon, shall entitle such transcript to be filed as a part of the record in the appellate court; and in case the parties are unable to agree as to the correctness of such transcript, the decision of the trial judge thereon is final. Code Ann. § 6-805 (g) (Ga. L. 1965, pp. 18, 24). The transcript of evidence in the present case, which shows no *214agreement as to its correctness by the appellee or its counsel, or decision of the trial judge on any disputed evidence, can not be considered by this court.
Submitted September 13, 1971
Decided September 27, 1971
Rehearing denied October 21, 1971.
Benjamin Zeesman, for appellant.
Mixon & Forrester, George M. Mixon, for appellee.
The record is therefore insufficient to enable us to determine whether the trial judge erred in dissolving the temporary restraining order, and this judgment must be affirmed. Hair v. Chilton, 223 Ga. 632 (157 SE2d 290); Delta Corp. of America v. Aiken, 224 Ga. 241 (161 SE2d 293); Gibson v. Gibson, 224 Ga. 514 (162 SE2d 719); Avery v. Avery, 224 Ga. 516 (162 SE2d 718).

Judgment affirmed.


All the Justices concur.